Lyons, J.
The case of the People ex rel. Thomas v. Sackett, decided at the St. Lawrence Special Term and to be reported in vol. 17, Mise. Beports, is decisive of this application, and an order must, therefore, be granted directing the issuing of the writ of mandamus asked for; but inasmuch as the defendant has concededly acted in good faith throughout, and has justly had reason to doubt his legal right to cause notice of a special town meeting to be given, I think he ought not to be charged with costs. An order in accordance with the foregoing memorandum may be prepared.